DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 02/07/2022 has been fully considered. The amendments to claims 55 and 56 overcome the rejections under 35 U.S.C. 112.
Applicant’s arguments with respect to the prior art rejections of claims 1, 9, 58, and 60 have been fully considered but are not persuasive. Applicant argued Komitsky does not teach there being no coupling between the attachment medium and stack assembly stations because although Komitsky discloses dispensing stations can be purchased as stand-alone units, there is no disclosure of them being used as stand-alone units.
However, Komitsky explicitly discloses attachment medium dispensing robots can be purchased as stand-alone units thus, the existence of stand-alone units is clear. Komitsky goes on to disclose “most often die attach operation are conducted on assemblies of modules.” Here, “most often” implies “sometimes not,” and thus Komitsky clearly implies the attachment medium dispensing robot in use as a stand-alone unit. 
It is further known in the art for the attachment medium to be applied by a lead frame supplier, see paragraph 11 of Corisis. A lead frame supplier, not dealing in the manufacture, packaging, etc. of chips, has no need for other modules. Thus, it is common sense that an attachment medium robot can be used without being coupled to a stack assembly station.
For at least these reasons, the invention as claimed is rendered obvious and the rejection is therefore maintained.  

	However, Horie discloses “a semiconductor chip 90 is placed between these terminal portions, with solder paste H(Ha, Hb) applied, as shown in the figure.  Then, this intermediate assembly of the chip 90 and frame 91 is moved into a furnace (not shown) to melt the solder paste H. Afterward, the chip-frame assembly is taken out of the furnace, to cause the molten solder H to solidify,” paragraph 6. The process includes moving the intermediate assembly into the furnace, which inherently requires the intermediate assembly to initially be at another location outside, or remote from, the furnace. Horie discloses the assembly must be moved from where the chip is placed on the frame (assembly) into the furnace. That is, assembly is not in the furnace, and because the assembly must be moved into the furnace, the furnace is remote from the assembly location.
	For at least these reasons, the combination(s) of references remain proper and render the invention as claimed obvious. The rejection is therefore maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 22, 31, 35, 37, 42, 9, 12-15, 27, 43, 47, 49, 58, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Terrill et al. (US 2014/0273344) in view of Mori et al. (US 4,878,610) and ‘Die attach in lead frame packages’ by Komitsky et al.
In reference to claim 1, Terrill et al. (US 2014/0273344), hereafter “Terrill,” discloses a method of making a quad flat no lead (QFN) package having a QFN stack that is to be assembled at a stack assembly station, the method comprising: 
coating at least a portion, but not all of a leadframe for the QFN package with an attachment medium, 428 in Figure 13, to provide a coated leadframe, paragraph 65;
mounting a die, 414 in Figure 14, on the coated leadframe at the stack assembly station to form the QFN stack, paragraph 66;
completing assembly of the QFN stack, paragraph 72;
heating the assembled QFN stack, paragraph 73; and
encapsulating the assembled QFN stack in mold compound after the heating, paragraph 74.
Terrill does not disclose coating the leadframe at an attachment medium station, transferring the coated leadframe from the attachment medium station to the stack assembly station, there being no coupling between the attachment medium and stack assembly stations, and is silent regarding completing the QFN stack at the stack assembly station.
Mori et al. (US 4,878,610), hereafter “Mori,” discloses a method of making a semiconductor device package including teaching coating the leadframe at an attachment medium station 5, transferring the coated leadframe from the attachment medium station to the stack assembly station 6, and completing the stack at the stack assembly station, col. 4 lines 31-39 and 50-53. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to coat the leadframe at an attachment medium station, transfer the 
Mori does not disclose there being no coupling between the attachment medium and stack assembly stations.
Komitsky et al. discloses in “Die attach in lead frame packages,’ hereafter “Komitsky,” methods of making lead frame packages including teaching there being no coupling between an attachment medium station and a stack assembly station, (dispensing robot…as a stand-alone unit), page 35 under the heading “Deposition.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for there to be no coupling between the attachment medium and stack assembly stations. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting a stand-alone dispensing unit for a dispensing unit that is part of an assembly of modules.
	In reference to claim 5, Terrill discloses the coated portion of the leadframe is at least a portion of a die attachment pad, 408 in Figures 13 and 14, of the leadframe, paragraph 65.
In reference to claim 6, Terrill discloses the coated portion of the leadframe is at least one lead of the leadframe, paragraph 65.
In reference to claim 7, Terrill discloses the attachment medium comprises solder paste, paragraph 65.
In reference to claim 8, Terrill discloses the attachment medium comprises epoxy paste, paragraph 65.

In reference to claim 31, Terrill discloses the attachment medium is solder paste, paragraph 65.
In reference to claim 35, Terrill discloses the attachment medium comprises a multiple piece solder paste layer, 428 on 404, 406, 408, etc. in Figure 21, paragraph 65.
In reference to claim 37, Terrill discloses the attachment medium is epoxy, paragraph 65.
In reference to claim 42, Terrill discloses the attachment medium comprises a multiple piece epoxy paste layer, 428 on 404, 406, 408, etc. in Figure 21, paragraph 65.
In reference to claim 9, Terrill discloses a method of making integrated circuit (IC) package that is to be assembled at a stack assembly station, the method comprising: 
coating at least a portion, but not all, of a leadframe for the IC package with an attachment medium, 428 in Figure 13, to provide a coated leadframe, paragraph 65;
mounting a die, 414 in Figure 14, to the coated leadframe at the assembly station, paragraph 66;
heating the assembled die and leadframe, paragraph 73; and
encapsulating the assembled die and leadframe in mold compound after the heating, paragraph 74.
Terrill does not disclose coating the leadframe at an attachment medium station, transferring the coated leadframe from the attachment medium station to the stack assembly station, there being no coupling between the attachment medium and stack assembly stations.
Mori et al. (US 4,878,610), hereafter “Mori,” discloses a method of making a semiconductor device package including teaching coating the leadframe at an attachment medium station 5, and transferring the coated leadframe from the attachment medium station to 
Mori does not disclose there being no coupling between the attachment medium and stack assembly stations.
Komitsky discloses methods of making lead frame packages including teaching there being no coupling between an attachment medium station and a stack assembly station, (dispensing robot…as a stand-alone unit), page 35 under the heading “Deposition.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for there to be no coupling between the attachment medium and stack assembly stations. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting a stand-alone dispensing unit for a dispensing unit that is part of an assembly of modules.
In reference to claim 12, Terrill discloses the coated portion of the leadframe is at least a portion of a die attachment pad, 408 in Figures 13 and 14, of the leadframe, paragraph 65.
In reference to claim 13, Terrill discloses the coated portion of the leadframe is at least one lead of the leadframe, paragraph 65.
In reference to claim 14, Terrill discloses the attachment medium comprises solder paste, paragraph 65.

In reference to claim 27, Terrill discloses the heating of the assembled QFN stack comprises heating to reflow the solder paste, paragraph 73.
In reference to claim 43, Terrill discloses the attachment medium is solder paste, paragraph 65.
In reference to claim 47, Terrill discloses the attachment medium comprises a multiple piece solder paste layer, 428 on 404, 406, 408, etc. in Figure 21, paragraph 65.
In reference to claim 49, Terrill discloses the attachment medium is epoxy, paragraph 65.
In reference to claims 58 and 60, Komitsky discloses the attachment medium station and stack assembly stations have no common physical or electrical connections, (dispensing robot…as a stand-alone unit), page 35 under the heading “Deposition.”

Claims 21, 23, 25, 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Terrill et al. (US 2014/0273344) in view of Mori et al. (US 4,878,610) and ‘Die attach in lead frame packages’ by Komitsky et al. as applied to claims 1 and 22 and 9 and 27 above, and further in view of Horie (US 2002/0014704).
In reference to claims 23 and 28, Terrill in view of Mori is silent regarding the heating being performed using a reflow furnace.
Horie (US 2002/0014704), hereafter “Horie,” discloses a method of making a semiconductor device package including teaching heating being performed using a reflow furnace, paragraph 6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the heating to be performed using a reflow furnace. To do so would have merely been a simple substitution of one known element for another to obtain 
In reference to claims 25 and 30, Terrill in view of Mori is silent regarding the heating occurring at a location remote from the assembly station.
Horie discloses the heating occurring at a location remote from the assembly station, implied by the “intermediate assembly of the chip 90 and the frame 91 is moved into a furnace,” paragraph 6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the heating to occur at a location remote from the assembly station. To do so would have merely been to apply a known technique to a known method ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D.
In reference to claims 21 and 26, Terrill discloses cooling the assembled QFN stack after the heating, but prior to the encapsulating, implied in the temperature ‘decreasing’ as part of reflow operation 1218, paragraph 73, which occurs prior to encapsulation operation 1220, see Figure 12.
Horie teaches cooling the assembled stack after the heating, but prior to the encapsulating, paragraphs 60 and 61. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cool the assembled QFN stack after the heating, but prior to the encapsulating. One would have been motivated to do so in order to allow for the solder to solidify, paragraph 61.
	
Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Terrill et al. (US 2014/0273344) in view of Mori et al. (US 4,878,610) and ‘Die attach in lead frame . as applied to claims 8 and 15 above, and further in view of Kolan et al. (US 2009/0072391).
	In reference to claims 24 and 29, Terrill in view of Mori does not disclose the heating of the assembled QFN stack comprises heating to cure the epoxy paste.
	Kolan et al. (US 2009/0072391) discloses a method of making a semiconductor device package including teaching heating an assembled stack to cure the epoxy paste, paragraphs 38-40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the heating of the assembled QFN stack to comprise heating to cure the epoxy paste. One would have been motivated to do so in order to secure the component together.
	
Claims 32, 34, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Terrill et al. (US 2014/0273344) in view of Mori et al. (US 4,878,610) and ‘Die attach in lead frame packages’ by Komitsky et al. as applied to claims 1 and 9 above and further in view of Herbsommer et al. (US 2012/0256239).
In reference to claims 32 and 44, Terrill is silent regarding the attachment medium being at least one solder paste patch.
Herbsommer et al. (US 2012/0256239), hereafter “Herbsommer,” discloses a package including an attachment medium being at least one solder paste patch, 930, 930a in Figure 9, paragraph 52. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the attachment medium to be at least one solder paste patch. One would have been motivated to do so in order to form discrete solder paste regions for respective electrical connection, see paragraph 53.
In reference to claims 34 and 46, Terrill is silent regarding the attachment medium being at least one screen-printed layer of solder paste.
. 

Claims 38, 39, 41, 50, 51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Terrill et al. (US 2014/0273344) in view of Mori et al. (US 4,878,610) and ‘Die attach in lead frame packages’ by Komitsky et al. as applied to claims 1 and 9 above and further in view of Chiang (US 7,190,060).
In reference to claims 38 and 50, Terrill is silent regarding the attachment medium being an epoxy paste.
Chiang (US 7,190,060) hereafter “Chiang,” discloses a semiconductor device package including teaching an epoxy paste attachment medium, col. 11 line 64 to col. 12 line 7 and col. 28 lines 28-52. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the attachment medium to be an epoxy paste. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).
In reference to claims 39 and 51, Terrill is silent regarding the attachment medium being at least one epoxy paste patch. 
Chiang discloses a semiconductor device package including teaching an epoxy paste patch, attachment medium, 154 in Figure 4A, col. 11 line 64 to col. 12 line 7 and col. 28 lines 28-52. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the attachment medium to be an epoxy paste patch. To do so would 
In reference to claims 41 and 53, Terrill is silent regarding the attachment medium being at least one screen-printed layer of epoxy paste.
Chiang discloses a semiconductor device package including teaching an epoxy paste patch, attachment medium, 154 in Figure 4A, col. 11 line 64 to col. 12 line 7 and col. 28 lines 28-52. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the attachment medium to be at least one screen-printed layer of epoxy paste. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).

Claims 55, 56, 57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Terrill et al. (US 2014/0273344) in view of Mori et al. (US 4,878,610) and ‘Die attach in lead frame packages’ by Komitsky et al. as applied to claims 1 and 9 above and further in view of Corisis (US 2004/0128830).
In reference to claims 55 and 56, Terrill in view of Mori does not disclose the attachment medium station is a leadframe manufacturing facility.
Corisis (US 2004/0128830), hereafter “Corisis,” discloses a method of packaging a semiconductor device including teaching coating at least a portion of a leadframe with an attachment medium at a leadframe manufacturing facility, paragraph 11. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the attachment medium station to be a leadframe manufacturing facility. One would have been 
In reference to claims 57 and 59, Terrill in view of Mori does not disclose the attachment medium station and the stack assembly station are located in separate buildings.
Corisis discloses a method of packaging a semiconductor device including teaching the attachment medium station and the stack assembly station are located in separate buildings; the leadframe supplier and in-house, respectively, paragraph 11. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the attachment medium station and the stack assembly station to be located in separate buildings. One would have been motivated to do so in order to remove the application step and required equipment from the assembly location, paragraph 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897